DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 is objected to because of the following informalities:  The limitation “the information processing apparatus” lacks antecedent.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation detector that detects” “operation manager that manages” “a job executor that executes” in claim 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110063668 to Shirai.

      Regarding claim 1, Shirai discloses a management apparatus that manages a plurality of image forming apparatuses (paragraph 32-37, 49-51; server 103 (management apparatus) manages plurality of printers 107), the management apparatus comprising: 
      a storage that stores histories of user operations on the image forming apparatuses for the plurality of image forming apparatuses (paragraph 28-29, 45-46, 48-51; database 104 stores user access information as history information (last access date) of each users for plurality of printers), respectively; and 
     a hardware processor that (paragraph 38-39; CPU 301)
        determines an image forming apparatus recommended to be operated from among the plurality of image forming apparatuses based on the histories of the user operations of the image forming apparatuses (paragraph 60-64; based on user history information including last access date 607, a printer is selected as recommended printer in s806 for operation based on newer last access date).
        outputs a notification indicating the determined recommended image forming apparatus (paragraph 60-64; based on user history information including last access date 607, a printer is selected as recommended printer in s806 for operation based on newer last access date; request management unit 201 notifies PC about the determined printer in s811). 




       Regarding claim 16, Shirai discloses a system comprising: 
        a plurality of image forming apparatuses (paragraph 32-37, 49-51; system including server 103 (management apparatus) manages plurality of printers 107); 
        an information processing apparatus (paragraph 26; client PC); and 
        a server that communicates with the plurality of image forming apparatuses and the information processing apparatus (paragraph 26-27; server 103 communicates jobs with printers and client PC), 
          wherein each of the plurality of image forming apparatuses detects a user operation on the image forming apparatus and transmits information of the detected user operation to the server (paragraph 52; when user login on each printer is detected (operation), the printer sends login data 700 (information of the detected user operation) to server), and 
           the server includes: 
              a storage that stores, for each of the image forming apparatuses, a history of the user operation based on the information of the user operation from the image forming apparatus (paragraph 28-29, 36, 45-46, 48-51; database 104 stores for each printer user access information such as login info as history information (last access date) of each users for plurality of printers); and 
              a hardware processor (paragraph 38-39; CPU 301) that determines an image forming apparatus recommended to be operated from among the plurality of image forming apparatuses based on the history of the user operation of each of the image forming apparatuses (paragraph 60-64; based on user history information including last access date 607, a printer is selected as recommended printer in s806 for operation based on newer last access date), and 
               outputs a notification indicating the determined recommended image forming apparatus (paragraph 60-64; based on user history information including last access date 607, a printer is selected as recommended printer in s806 for operation based on newer last access date; request management unit 201 notifies PC about the determined printer in s811).


       Regarding claim 17, Shirai discloses a method for managing a plurality of image forming apparatuses (paragraph 32-37, 49-51; server 103 (management apparatus) manages plurality of printers 107), the method comprising: 
        detecting a user operation on each of the plurality of image forming apparatuses for each of the image forming apparatuses (paragraph 52; when user login on each printer is detected (operation), the printer sends login data 700 to server); 
        storing a history of the detected user operation for each of the image forming apparatuses (paragraph 28-29, 36, 45-46, 48-51; database 104 stores for each printer user access information such as login info as history information (last access date) of each users for plurality of printers); 
        determining an image forming apparatus recommended to be operated from among the plurality of image forming apparatuses based on the history of the user operation of each of the image forming apparatuses (paragraph 60-64; based on user history information including last access date 607, a printer is selected as recommended printer in s806 for operation based on newer last access date); and 
        outputting a notification indicating the determined recommended image forming apparatus (paragraph 60-64; based on user history information including last access date 607, a printer is selected as recommended printer in s806 for operation based on newer last access date; request management unit 201 notifies PC about the determined printer in s811). 


       Regarding claim 18, Shirai discloses a non-transitory recording medium storing a computer readable program for causing a processor to execute the method according to claim 17 (paragraph 39 CPU 301 executes program stored in HD). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063668 to Shirai in view of JP 2016182712 to Narimatsu.
       Regarding claim 2, Shirai discloses the management apparatus according to claim 1, the history of each of the image forming apparatuses includes a latest operation time that is a latest time among times when the user operations on the image forming apparatus have been detected (paragraph 49-51, 67, 73; history for the printer includes last access date is latest time of user operation such as login on printer is detected), and the hardware processor determines the recommended image forming apparatus from among the plurality of image forming apparatuses based on a length of an elapsed time from the latest operation time of each of the image forming apparatuses (paragraph 62; printer having the newer last access date means that the printer has shortest length of time from last access time to current time is selected as recommended printer). 
However Shirai does not disclose wherein each of the image forming apparatuses includes an operation detector that detects the user operations on the image forming apparatus.
        Narimatsu discloses wherein each of the image forming apparatuses includes an operation detector (limitation interpreted under 35 U.S.C. 112(f) as the sensor) that detects the user operations on the image forming apparatus (paragraph 21, 30-31, 35-36, 41; detection sensor 75 detects user operation of opening of trays which is used for storing history information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shirai as taught by Narimatsu to provide detection of user operation on the image forming apparatus.
        The motivation to combine the references is to provide history information of paper removed based on the paper tray sensor history information that enables user to easily determine what type of paper has been removed (paragraph 92-93).

         

       Regarding claim 6, Shirai discloses the management apparatus according to claim 2, wherein the storage stores user identification information for identifying the user in association with the latest operation time of the user operation (paragraph 45-49; user ID 603 stored in database 104 in association with access information including last access date (latest operation time) of user).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063668 to Shirai in view of JP 2016182712 to Narimatsu further in view of JP 2016039458 to Yamazaki.
       Regarding claim 3, Shirai does not disclose the management apparatus according to claim 2, wherein the hardware processor determines an image forming apparatus having a longest elapsed time from among the plurality of image forming apparatuses as the recommended image forming apparatus.  
        Yamazaki discloses wherein the hardware processor determines an image forming apparatus having a longest elapsed time from among the plurality of image forming apparatuses as the recommended image forming apparatus (paragraph 33; CPU 10; paragraph 93, 96; the image forming apparatus having the oldest history stored (longest elapsed time) since its date has longest time elapsed is selected as recommended image forming apparatus).  
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shirai as taught by Yamazaki to provide selection of printer having longest time since last access.
        The motivation to combine the references is to provide selection of printer having largest elapsed time (oldest) since that printer is less used and therefore have more resource space such as memory available (paragraph 93).




Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063668 to Shirai in view of JP 2016182712 to Narimatsu further in view of JP 2017059977 to Minami.

       Regarding claim 7, Shirai does not disclose the management apparatus according to claim 6, wherein the image forming apparatus performs communication of the user identification information with a user mobile terminal in proximity to the image forming apparatus.
       Minami discloses wherein the image forming apparatus performs communication of the user identification information with a user mobile terminal in proximity to the image forming apparatus (paragraph 16, 41, 45; when smartphone device 10 is close to image forming apparatus the user ID is communicated to the image forming apparatus).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shirai as taught by Minami to provide user ID communication between mobile device and image forming apparatus.
        The motivation to combine the references is to provide automatic authentication of user of mobile device that is approaching the image forming apparatus by sending the user information to the image forming apparatus (paragraph 16, 41, 45).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063668 to Shirai in view of JP 2016182712 to Narimatsu further in view of US 20080178265 to Tsuchiya.
         Regarding claim 8, Shirai discloses the management apparatus according to claim 6, determines the recommended image forming apparatus from among the plurality of image forming apparatuses based on the length of the elapsed time from the latest operation time of each of the image forming apparatuses (paragraph 62; printer having the newer last access date means that the printer has shortest length of time from last access time to current time is selected as recommended printer).
However Shirai does not disclose wherein when the hardware processor receives a request from the user, the hardware processor excludes the latest operation time associated with the user identification information matching an identifier of the user who is a requester.
         Tsuchiya discloses wherein when the hardware processor receives a request from the user, the hardware processor excludes the latest operation time associated with the user identification information matching an identifier of the user who is a requester (paragraph 106-115, 238-245; based on user request to login using username and execute print data in steps s403-406, the card ID and username is sent to server; server upon determining of registration of user name in step s2407, determines whether to overwrite in s2410 for the received user name that matches user name of requesting job; if overwrite request is present then in step s2401 the last access date (history of user name) is deleted (excluded) by putting it in the black list).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shirai as taught by Tsuchiya to provide exclusion of user related history information.
        The motivation to combine the references is to provide deletion of user information including history data when there is need for overwriting it with new data and provide backup for the deleted history information in a table (paragraph 106-115, 238-245).




Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063668 to Shirai in view of JP 2016182712 to Narimatsu further in view of US 20080178265 to Tsuchiya further in view of US 20170083265 to Watanabe.
       Regarding claim 9, Shirai discloses the management apparatus according to claim 8, wherein the request includes a job execution request (paragraph 58; print request received in s801 (job execution)). However Shirai does not disclose the management apparatus further transfers the job execution request to the recommended image forming apparatus.
        Watanabe discloses the management apparatus further transfers the job execution request to the recommended image forming apparatus (paragraph 35-42, 45; server 200 (management apparatus) determines an image forming apparatus based on conditions including history information and in step ACT 007 the server transfers the received print data to the determined (recommended) image forming apparatus).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shirai as taught by Watanabe to provide job transferred to recommended image forming apparatus.
        The motivation to combine the references is to provide automatic transfer of job to the one of determined image forming apparatus based on availability of each of the determined image forming apparatus based on priority (paragraph 44-45).





       Regarding claim 10, Shirai discloses the management apparatus according to claim 9, wherein the management apparatus receives the job execution request from the information processing apparatus or a user mobile terminal (paragraph 58; server receives print request 706 from client PC (information processing apparatus)), and the hardware processor transfers the notification to the information processing apparatus or the user mobile terminal that is a transmission source of the job execution request (paragraph 64; the determined image forming apparatus is notified to client PC which is source of print request).



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063668 to Shirai in view of US 20170257496 to Nagasaki.
       Regarding claim 11, Shirai does not disclose the management apparatus according to claim 1, wherein the hardware processor transmits the notification to the recommended image forming apparatus, and the image forming apparatus communicates with a terminal carried by a user approaching the image forming apparatus in accordance with the notification from the management apparatus.
        Nagasaki discloses wherein the hardware processor transmits the notification to the recommended image forming apparatus, and the image forming apparatus communicates with a terminal carried by a user approaching the image forming apparatus in accordance with the notification from the management apparatus (paragraph 29; CPU 506 of server (management apparatus); paragraph 51, 101-104; server selects the image forming apparatus to execute print job as the determined image forming apparatus and sends instruction (Notification) to the selected image forming apparatus in s21; in accordance with instructions of selection, the image forming apparatus notifies the outside terminal device of selection and the terminal device (smartphone) of user approaches in s23 the image forming apparatus and communicates with the image forming apparatus in s25 by sending second information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shirai as taught by Nagasaki to provide notification to determined image forming apparatus about selection for printing job.
        The motivation to combine the references is to provide notification via visual light display to help user easily determine the selected image forming apparatus for printing as user approaches the image forming apparatus (paragraph 67, 101-104).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063668 to Shirai in view of JP 6054441 to Morishita.
       Regarding claim 12, Shirai does not disclose the management apparatus according to claim 1, wherein the user includes a service person of the image forming apparatus.
       Morishita discloses wherein the user includes a service person of the image forming apparatus (paragraph 33, 36-38; history table stores serviceman ID information as part of history of operation 511 performed by serviceman of the image processing apparatus).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shirai as taught by Morishita to provide history storage of service person.
        The motivation to combine the references is to provide detailed storage of service history information including name of service person and operation performed such that optimum maintenance information can be displayed and achieved based on the history (paragraph 8-10, 33, 36-38).



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110063668 to Shirai in view of JP 2016182712 to Narimatsu further in view of US 20140355035 to Yamada.

       Regarding claim 15, Shirai does not disclose the management apparatus according to claim 2, wherein when the length of the elapsed time from the latest operation time exceeds a predetermined length, the latest operation time is deleted from the storage.
       Yamada discloses wherein when the length of the elapsed time from the latest operation time exceeds a predetermined length, the latest operation time is deleted from the storage (paragraph 40-41, 88-89; when amount of time since last access date is greater than predetermined length the associated history of last access date is removed from the stored registered information 341 for that device).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shirai as taught by Yamada to provide deletion of history data based on elapsed time.
        The motivation to combine the references is to provide re-registration of devices that have not being used for long time by deletion of last access information such that only latest information of the devices is managed (paragraph 89).



















Allowable Subject Matter
Claims 4-5, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 101087345 to Mizuno.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

12/16/2022